DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A self-testing service system for a patient to monitor blood values, the system comprising:
a measurement module operative to cooperatively interact with a blood test strip to determine blood values of a blood sample from the patient applied to the blood test strip; 
a local mobile computing device which has a communication hub application configured to receive and send self-testing data collected by the measurement module via the cooperative interaction with the blood test strip having the blood sample from the patient applied to the blood test strip; 
a wireless transceiver; and 
a control module operative to interact with the wireless transceiver to transmit the self-testing data collected by the measurement module directly to the local mobile computing device to which the wireless transceiver is wirelessly paired via the communication hub application, wherein the communication hub application is operative to: 

send the self-testing data automatically to a remote server via a network in response to a successful data transmission from the wireless transceiver in which sequence numbers in the self-testing data received by the communication hub are in synch with the test results collected by the measurement module, and 
send via the wireless transceiver in response to the sequence numbers not matching, which indicates that test results in Page 21 of 27 ROH 0078 N2/P31799-US-2the self-testing data received by the communication hub application are not in synch with the test results collected by the measurement module, a request for an additional test result, wherein the request for the additional test result includes a sequence number for the test result being requested, where the value of the sequence number is the sequence number of the test result last received by the communication hub application incremented by one.
20. (Currently Amended) The self-testing service system of claim 1, wherein the communication hub application is configured to exchange an authentication token when paired with the wireless transceiver.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 22 recite, or similarly recite, inter alia,
“a control module operative to interact with the wireless transceiver to transmit the self-testing data collected by the measurement module directly to the local mobile computing device to which the wireless transceiver is wirelessly paired via the communication hub application, wherein the communication hub application is operative to: 
compare a sequence number for an incoming test result to a sequence number for a test result last received by the communication hub, 
send the self-testing data automatically to a remote server via a network in response to a successful data transmission from the wireless transceiver in which sequence numbers in the self-testing data received by the communication hub are in synch with the test results collected by the measurement module, and 
send via the wireless transceiver in response to the sequence numbers not matching, which indicates that test results in Page 21 of 27 ROH 0078 N2/P31799-US-2the self-testing data received by the communication hub application are not in synch with the test results collected by the measurement module, a request for an additional test result, wherein the request for the additional test result includes a sequence number for the test result being requested, where the value of the sequence number is the sequence number of the test result last received by the communication hub application incremented by one.”
The closest references found during Examiner’s search of the prior art were the following:
US 3,876,979 A to Winn et al. 
US 2002/0173702 A1 to Lebel et al. 
US 2004/0107389 A1 to Brown et al.
US 2005/0019945 A1 to Groll et al. 
US 2005/0195930 A1 to Spital et al.
US 7,338,443 B1 to Tucker
US 2008/0194934 A1 to Ray et al.
US 2012/0029311 A1 to Raptis et al.
US 2014/0058908 A1 to Gupta et al.
While these references show aspects of the claimed comparison of a sequence number to an expected sequence numbers, they do not disclose or render obvious the claimed invention having the above limitations together with all other intervening claim limitations. For example, the closest reference, US 2008/0194934 A1 to Ray et al., shows a warning to a user that a glucose reading is/was out of an expected chronological order. As a result, Ray reminds the user to check the internal clock on the blood glucose monitor for accuracy. There is no teaching or suggestion of requesting an additional test or automatically sending the test result to a server when the sequence numbers match. As the references, alone or in combination with one another or any other prior art reference, fail to anticipate or render obvious the claimed invention, the claimed invention is patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791